Title: To Thomas Jefferson from John M. Pintard, 27 March 1793
From: Pintard, John Marsden
To: Jefferson, Thomas


Madeira, 27 Mch. 1793.The foregoing is a copy of his letter of 21 Mch. The French consul here has since asked him to help the French prisoners brought in by the British privateer mentioned therein. Lest the captains of the two American ships in port be blamed, he encloses copies of the letters exchanged in this matter, since which he has spoken with Samuel L. Parker of Boston, charterer of the brig Jerusha of Boston, who still refuses to grant any of the prisoners passage. However, John Light Banjer, a British merchant here, persuaded Richard Brush & Company to let the French captain and his servant go in the brig Polly and Sally, Captain Elisha Ritch, and they sailed today for Charleston.
